DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1:	Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0193546 A1 Webster et al in view of GB 2510372 Gasiorek et al.
2:	As for Claim 1, Webster et al  depicts in Figure 4 and teaches in Paragraphs [0059 and 0098] A method of operating a pixel of a depth image sensor, the method comprising: receiving photons in a photocharge generation region of the pixel, the photocharge generation region of the pixel comprising an always-depleted photodiode formed by a doped first region comprising one of p-doping or n-doping and a more lightly-doped second region (Paragraph [0098]) located within the doped first region (Webster et al teaches a deep well 406 is in planted in the epi-layer 402 and covered with a well of the same conductivity type 408) , the more lightly- doped second region comprising the other of p-doping or n-doping. However, Webster et al does not teach during an integration phase, energizing a clock gate for a pixel tap, thereby directing photocharge generated in the photocharge generation region to an in-pixel storage comprising a capacitor; and in a readout phase, reading charge out from the in-pixel storage.
Gasiorek et al depicts in Figure X and teaches on Page 18, Lines 16-29 an image sensor that allows photo-genetated charge to continue to flow to the capacitor C1 until the end of the integration phase at time 11 and that in the readout phase read the voltage corresponding to the charge accumulated on the diode. Therefore, Gasiorek et al teaches during an integration phase, energizing a clock gate for a pixel tap, thereby directing photocharge generated in the photocharge generation region to an in-pixel storage comprising a capacitor; and in a readout phase, reading charge out from the in-pixel storage in order to improve dynamic range of the image sensor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the readout circuitry of Gasiorek et al in the image sensor of Webster et al in order to improve dynamic range of the image sensor.
3:	As for Claim 2, Gasiorek et al further depicts in Figures (3A and 3b) and teaches on Page 17, Lines 10-32) comprising operating the pixel in a charge transfer mode, wherein energizing the clock gate (S1) comprises changing a bias applied to the clock gate from a potential that poses a barrier to the photocharge from moving to the in-pixel storage (C1) to a potential that allows the photocharge to move to the in-pixel storage (C1).
4:	As for Claim 3, Gasiorek et al further depicts in Figures (3A and 3b) and teaches on Page 17, Lines 10-32) further comprising operating the pixel in a charge pump mode (charge transferred to C1), wherein energizing the clock gate comprises changing a bias applied to the clock gate (S1) between a potential that traps photocharge at the clock gate and a potential that directs photocharge to the in-pixel storage (C1).
5:	As for Claim 4, Gasiorek et al further depicts in Figures (3A and 3b) and teaches on Page 17, Lines 10-32)  further comprising switching from operating the pixel in the charge pump mode to operating the pixel in a charge transfer mode (S1 transition depicted in Figure 3b); Page 34wherein operating the pixel in the charge transfer mode comprises changing a bias applied to the clock gate from a potential that poses a barrier to the photocharge (S1 closed) to a potential that allows the photocharge to move (S1 open) to the in-pixel storage (C1).
6:	As for Claim 8, Webster et al in view of Gasiorek et al teaches an image sensor with always depleted photodiode with readout circuitry. 
	Gasiorek et al further teaches on Page 42, Lines 12-20 when a pixel is located outside of a region of interest, operating one or more of a horizontal anti-blooming gate and a vertical anti-blooming gate to drain photocharge using an anti-blooming switch in order to improve image quality.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an antiblooming switch as taught by Gasiorek et al in the image sensor of Webster et al in order to Improve image quality.
Allowable Subject Matter
Claims 9-20 are allowed.
Claim 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach  a first pixel tap comprising a first clock gate disposed adjacent to the more lightly-doped second region of the ADP, and also comprising a first in-pixel storage capacitor, and a second pixel tap comprising a second clock gate disposed adjacent to the more lightly-doped second region of the ADP, and also comprising a second in- pixel storage capacitor; and a controller configured to control each pixel of the plurality of pixels to, during an integration phase, alternately apply a first relative bias to the first clock gate and the second clock gate to direct photocharge generated in the ADP to the first in-pixel storage capacitor, and a second relative bias to the first clock gate and the second clock gate to direct photocharge generated in the ADP to the second in-pixel storage capacitor, and in a readout phase, read charge out from the first in-pixel storage capacitor and the second in-pixel storage capacitor when taken in combination with all the limitations of the independent claim. Furthermore, the prior art does not teach and a controller configured to: steer illumination light to selectively illuminate a region of interest in the 3D scene, the region of interest in the 3D scene corresponding to a region of interest on the image sensor; for each pixel within the region of interest on the image sensor, control the pixel to: during an integration phase, apply a bias to the clock gate to direct photocharge generated in the ADP to the in-pixel storage capacitor, and in a readout phase, read charge out from the in-pixel storage capacitor, and for each pixel outside the region of interest, control the pixel to: energize one or more of the horizontal anti-blooming gate and the vertical anti-blooming gate to drain photocharge when taken in combination with all the limitations of the independent claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
July 14, 2022